DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/US17/56260 filed 10/12/2017.
Acknowledgment is made of provisional application No. 62/411,042, filed on Oct.
21, 2016.
Claims 1-12 are pending. 


Election/Restrictions

Applicant’s election without traverse of Group I in the reply filed on 4/12/2022 is acknowledged. 
Applicant’s Represented elected Species A polyamide and Species B polyester-ether copolymer during a telephonic communication with Maria Kourtakis on 6/3/2022. During examination, the Examiner expanded the scope of Species B to include all species of polymer B.  Claims 1-2, 4, 7-9 include the elected species and expanded search. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.148) and (ii) identification of the claims encompassing the elected invention.


Specification

The disclosure is objected to because of the following informalities: 
Graphical illustrations, diagrammatic views, flowcharts, and diagrams in the descriptive portion of the specification do not come within the purview of 37 CFR 1.58(a), which permits tables, chemical and mathematical formulas in the specification in lieu of drawings. The examiner should object to such descriptive illustrations in the specification and request drawings in accordance with 37 CFR 1.81 when an application contains graphs, drawings, or flow charts in the specification. See MPEP 608.01 (VI). 
In the present case, it appears the figure included in the descriptive section of the specification was unintentional, and the drawings should be filed in accordance with 37 CFR 1.81.
Appropriate correction is required.




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Feinberg et al (US 7,144,938) as evidenced by the product information sheets for Ultramid B3 and Surlyn 9120. 
Regarding claim 1: Feinberg is directed to a composition and articles made from the composition including filaments. While Feinberg doesn’t specifically mention the filament is used in a fused filament fabrication, the claim preamble recites purpose or intended use of the invention. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02 II). In the present situation, the body of claim 1 does not depend on the intended use in fused filament fabrication.  Further, because the composition of Feinberg suggests the claimed composition, it is necessarily capable of being used in fused filament fabrication.
The filament comprising a polymer composition, said polymer composition comprising:
	a) 5-60 wt% of a thermoplastic polyamide A (col. 3 ll. 4-7) including Ultramid B3. Per the datasheet for Ultramid B3, the melting temperature is 250-270 °C.
	b) 40-50 wt% of an thermoplastic polymer B, including ionomer Surlyn 9120. Per the datasheet for Surlyn 9120, the melting temperature is 86 °C.
	wherein the melting peak temperature of thermoplastic A is at least 20 C greater than the melting peak temperature of thermoplastic polymer B. 
	Thermoplastic polymer A is dispersed in thermoplastic polymer B. Specifically, the thermoplastic polymers are mixed in an extruder (col. 6. ll. 4-17). 
Feinberg doesn't specifically recite the polymer composition has a melt index of at least 0.1 g/10 minutes using a 10 kg weight measured according to ASTM D1238-13 at a temperature which is less than the melting peak temperature of thermoplastic polymer A and which is greater than the melting peak temperature of thermoplastic polymer B. However, the melt index of Surlyn 9120 is 1.3 g/10 min at 190 °C measured by ASTM D1238 per the datasheet for Surlyn 9120 and the melt index of Ultramid B3 is calculated to be 1.42 g/10 min at 275 °C per the datasheet for Ultramid B3 (density is 1.130 g/cm3, MVR at 275 °C is 160). Therefore, it is reasonable to conclude that the polymer composition, which comprises over 90 wt% in the working examples of the combination of polyamide polymer A and ionomer polymer B, results in an overall composition that has an melt index of at least 0.1 g/10 min at any temperature above thermoplastic polymer B and less than the melting peak temperature of thermoplastic polymer A using a 10 kg weight measured according to ASTM D1238-13. 
Therefore, Feinberg suggests a polymer composition having a melt index within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
	Regarding claim 2: The filament of Feinberg comprises a polyamide polymer A and a thermoplastic polymer B of an ionomer. 
Regarding claim 9: Feinberg doesn't specifically recite the polymer composition has a melt index of at least 0.1 g/10 minutes using a 10 kg weight measured according to ASTM D1238-13 at a temperature which is less than the melting peak temperature of thermoplastic polymer A and which is greater than the melting peak temperature of thermoplastic polymer B. However, the melt index of Surlyn 9120 is 1.3 g/10 min at 190 °C measured by ASTM D1238 per the datasheet for Surlyn 9120 and the melt index of Ultramid B3 is calculated to be 1.42 g/10 min at 275 °C per the datasheet for Ultramid B3 (density is 1.130 g/cm3, MVR at 275 °C is 160). Further, the additives in Feinberg would ne be expected to significantly lower the melt flow. Therefore, it is reasonable to conclude that the polymer composition, which comprises over 90 wt% in the working examples of the combination of polyamide polymer A and ionomer polymer B, results in an overall composition that has an melt index of at least 0.1 g/10 min at any temperature above thermoplastic polymer B and less than the melting peak temperature of thermoplastic polymer A using a 10 kg weight measured according to ASTM D1238-13. 
Therefore, Feinberg suggests a polymer composition having a melt index within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Feinberg as applied to claim 1 above, and further in view of Daute et al. (WO 2016/004985). 
Regarding claim 7: Feinberg mentions the compositions are made into filaments, although doesn’t mention an article made from the filament. 
Daute is directed to a thermoplastic polymer composition used for 3D printing utilizing a fused deposition modelling process (equivalent to a fused filament fabrication) (p. 3 Daute). One skilled in the art would have been motivate to have used the filament of Feinberg to produce an article prepared from the filament utilizing a fused filament fabrication process since it is increasingly used for manufacturing consumer goods (p. 3 Daute). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have used the filament of Feinberg to produce an article prepared from the filament utilizing a fused filament fabrication process. 
Regarding claim 8: Feinberg doesn’t mention a viscosity modifier. 
Daute is directed to a thermoplastic polymer composition used for 3D printing, wherein a viscosity modifier can be added in an amount of 0-3 wt% (p. 6 Daute). One skilled in the art would have been motivated to have included a viscosity modifier in the composition of Feinberg since depending on the application, it may be beneficial to include a viscosity modifier as taught by Daute (p. 7 Daute). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have a viscosity modifier can be added in an amount of 0-3 wt% in the composition of Feinberg. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764